Citation Nr: 0120525	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from September 1964 to 
September 1968 and again from May 1973 to May 1989.  He died 
in February 1999, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision which 
denied, inter alia, entitlement to service connection for the 
cause of the veteran's death.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001)).

The appellant asserts that the veteran's death was caused by 
exposure to asbestos and/or Agent Orange in service, or, 
alternatively, was due to liver disease which she contends 
had its onset as hepatitis in service.  

With asbestos-related claims, the RO must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
determine whether there was a relationship between asbestos 
exposure and the claimed disease keeping in mind the latency 
and exposure information.  M21-1, Part VI, 7.21(d)(1) 
(October 3, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c) (October 3, 1997).  

In this case, the veteran's service medical records indicate 
an exposure to asbestos.  The VA terminal hospital report 
shows a CT scan of the chest which reveals bilateral pleural 
effusions.  The appellant responded to the RO's March 1999 
inquiry about post-service asbestos exposure.  However, she 
did not provide the complete addresses of all of the 
veteran's employers.  This evidence is necessary to contact 
the employers and determine the nature of the veteran's 
employment and the possibility of asbestos exposure.  

Additionally, the appellant's March 1999 statement to the RO 
indicates that the veteran was treated by VA from 1990 to 
1999.  VA medical records from 1997 to 1999 are of record.  
However, the VA medical records from 1990 to 1997 are not 
associated with the claims folder.  Accordingly, VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).   

The death certificate indicated that the veteran's death was 
due to or as a consequence of esophageal cancer.  
Additionally, liver disease was considered a significant 
condition contributing to death.  The appellant also claims 
that the veteran was diagnosed with liver disease in service 
in 1974, and she believes that this also significantly 
contributed to the veteran's death.  A review of service 
medical records shows that the veteran was diagnosed in 
service with hepatitis.  The RO did not discuss the 
appellant's alternative claim of service connection for the 
cause of the veteran's death due to hepatitis/liver disease.  
The RO should also comply with the duty to assist as it 
applies to the appellant's alternative claim of service 
connection for the cause of the veteran's death due to 
hepatitis/liver disease.  

Furthermore, the appellant should be asked to provide the 
names, addresses and approximate dates of treatment for any 
private care providers who have examined or treated the 
veteran since his separation from service for asbestosis, 
esophagus cancer, Agent Orange exposure, and/or 
hepatitis/liver disease.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (200), (codified at 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001)).  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining the appropriate 
release of information from the 
appellant, the RO should obtain the 
complete names and addresses of all of 
the veteran's employer since service.  
The RO should then contact these 
employers to request whether the veteran 
had any asbestos exposure during the 
veteran's employment with their 
companies.  Any medical records in 
connection with his employment should 
also be requested of his employers.  

2.  The RO should obtain all of the 
veteran's VA inpatient and outpatient 
treatment records from 1990 to 1997.  

After the VA records have been obtained 
and associated with the claims folder, a 
VA physician should review the veteran's 
claims folder (to include service medical 
records and service personnel records) 
and provide a medical opinion as to the 
etiology of the veteran's esophageal 
cancer and/or liver disease.  The 
examiner should give an opinion as to 
whether it is at least as likely as not 
that the veteran's asbestos exposure in 
service, Agent Orange exposure in 
service, or diagnosis of hepatitis in 
service, was the cause of his esophageal 
cancer and/or liver disease.  The 
examiner should state which disease was 
responsible for the veteran's death.  The 
medical rationale for any opinion given 
should be stated. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  The RO should then adjudicate the 
aforementioned claim.  The RO should also 
specifically address the appellant's 
claim that, in the alternative, the 
veteran's death was the result of liver 
disease/hepatitis diagnosed in service in 
1974.  If the claim remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




